DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 4, 5, 8, 10-16, 18, 19, 22, 24-29, 31, and 32 are pending.
Claims 1, 2, 4, 5, 8, 10-16, 18, 19, 22, 24-29, 31, and 32 are rejected.
Priority
Claims 1, 2, 4, 5, 8, 10-16, 18, 19, 22, 24-29, 31, and 32 are given the benefit of Provisional Application No. PCT/US2018/017790, filed 12 February 2018; Provisional Application No. 62/578,622, filed 30 October 2017; Provisional Application No. 62/473,204, filed 17 March 2017; and Provisional Application No. 62/458,474, filed 13 February 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 12 August 2019. These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 15, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are indefinite for recitation of the phrase “assigning the patient to a quantitative score group, wherein (i) the patient is assigned to a lower score group if the patient's QS is < or ≤ a threshold of 38, 39, 40, 41, or 42; and (ii) the patient is assigned to a high score group if the patient's QS is either > or ≥ a threshold of 38, 39, 40, 41, or 42” because it is not clear which score group to assign to a patient with a score of 38, 39, 40, 41, or 42 since the range of values are not exclusive to either score group.
Claims 2 and 16 are indefinite for recitation of the phrase “(i) the patient is assigned to a lower score group if the patient's QS is either < or ≤  40; and (ii) the patient is assigned to a high score group if the patient's QS is either > or ≥ 40” because it is not clear which score group to assign to a patient with a score of 40, since the value of 40 is not exclusive to either score group.
Claim 4 and 18 are indefinite for recitation of the phrase “the patient is assigned to a low score group if the patient's QS is either < or ≤ a further threshold of 18, 19, 20, 21, or 22, and is assigned to an intermediate score group if the patient's QS is either > or ≥ a threshold of 18, 19, 20, 21, or 22 and if the patient does not fall within the high score group” because it is not clear which score group to assign to a patient with a score of 18, 19, 20, 21, or 22 since the range of values are not exclusive to either score group.
Claims 5 and 19 are indefinite for recitation of the phrase “the patient is assigned to a low score group if the patient's QS is either < or ≤ 20 and is assigned to an intermediate score group if the patient's QS is either > or ≥ 20 and if the patient does not fall within the high score group” because it is not clear which score group to assign to a patient with a score of 20, since the value of 20 is not exclusive to either score group.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 8, 10-16, 18, 19, 22, 24-29, 31, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion).
Following the flowchart in MPEP 2106:
Eligibility Step 1
	The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
	In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Independent claim 1 recites a mental process and mathematical concept of predicting likelihood of adverse clinical outcome in a prostate cancer patient, comprising: normalizing the levels of the RNA transcripts of the genes to obtain normalized gene expression levels; calculating a quantitative score (QS) for the patient by calculating an unscaled quantitative score (QSu), and calculating a scaled quantitative score (QS); and assigning the patient to a quantitative score group. Independent claim 15 recites a mental process and mathematical concept of assigning a relative risk of adverse clinical outcome to a low or intermediate risk prostate cancer patient, comprising the process of claim 1.
Dependent claim 2 further recites a mental process of assigning a patient to a lower score group, or to a higher score group. Dependent claim 4 further recites a mental process of assigning a patient in the lower score group to either a low score group, or to an intermediate score group. Dependent claim 5 further recites a mental process of assigning a patient in the lower score group to either a low score group, or to an intermediate score group. Dependent claim 8 further recites a mental process of considering whether the patient is a very low or low, intermediate, or high-risk patient according to one or both of the AUA or NCCN classifications. Dependent claim 10 further recites a mental process of normalizing the levels of the RNA transcripts against at least one reference gene. Dependent claim 13 further recites a mental process of determining treatment for the patient based on the patient's quantitative score group. Dependent claim 14 further recites a mental process of considering whether the adverse clinical outcome is one or more of clinical recurrence (CR), biochemical recurrence (BCR), distant metastasis (Mets), or prostate cancer death (PCD). Dependent claim 16 further recites a mental process of assigning the patient to a lower score group, or to a high score group. Dependent claim 18 further recites a mental process of assigning a patient in the lower score group to a low score group, or to an intermediate score group. Dependent claim 19 further recites a mental process of assigning a patient in the lower score group to a low score group, or to an intermediate score group. Dependent claim 22 further recites a mental process of considering whether the patient is an intermediate risk patient according to one or both of the AUA or NCCN classifications. Dependent claim 24 further recites a mental process of normalizing the levels of the RNA transcripts against at least one reference gene. Dependent claim 27 further recites a mental process of determining treatment for the patient based on the patient's quantitative score group. Dependent claim 28 further recites a mental process of considering an intermediate risk patient, and either reclassifying the patient as a high-risk patient or maintaining the patient’s classification. Dependent claim 29 further recites a mental process of considering the score group of a patient, and then determining treatment type. Dependent claim 31 further recites a mental process of considering the score group of a patient, and then determining treatment type. Dependent claim 32 further recites a mental process of determining treatment for the patient based on the patient's quantitative score group.
Eligibility Step 2A: Prong two
	In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
The judicial exceptions noted above are not integrated into a practical application because the additional element of measuring levels of RNA transcripts and outputting a report providing the patient's quantitative score group in claims 1 and 15, obtaining a biological sample that is a fresh, frozen, or a fixed, paraffin-embedded sample in claims 11 and 25, and using quantitative reverse-transcriptase polymerase chain reaction (RT-PCR) in claims 12 and 26, is a data gathering step that does not integrate the recited judicial exception into a practical application. Thus, the claims do not integrate the abstract ideas into practical application (MPEP 2106.05(f)). The additional element of treating the patient with multi-modal therapy or with a standard therapy in claims 29 and 32, and treating with active surveillance in claim 31, does not affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition, and therefore does not integrate the judicial exception into a practical application (MPEP 2106.04(d)).
Data gathering steps are not an abstract idea, but rather they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application.
	Claims 1, 11, 12, 15, 25, 26, 29, 31, and 32 do not recite additional elements which would integrate a judicial exception into a practical application.
Eligibility Step 2B
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they amount to significantly more than the judicial exception (MPEP 2106.05A i-vi).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the additional element of obtaining, inputting and outputting data in claims 1, 11, 12, 15, 25, 26, 29, 31, and 32 are conventional processes.
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

        II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
The additional element of measuring levels of RNA transcripts in claims 1 and 15, and using quantitative reverse-transcriptase polymerase chain reaction (RT-PCR) in claims 12 and 26 is conventional. Evidence for the conventionality is shown in Costa et al. (Translational Lung Cancer Research. 2013. Vol. 2(2), pp. 87-91). Costa et al. reviews the analysis of the mRNA expression in tumoral and non-tumoral samples and that levels of RNA transcripts predict outcomes in a variety of diseases, providing the basis for several important clinical tests (Abstract). Costa et al. further reviews using quantitative reverse-transcriptase polymerase chain reaction (RT-PCR) for comprehensive molecular screening, and shows that it is considered to be the gold standard for measuring the number of copies of specific cDNA targets (Abstract). 
The additional element of obtaining a biological sample that is a fresh, frozen, or a fixed, paraffin-embedded sample in claims 11 and 25 is conventional. Evidence for the conventionality is shown in Farragher et al. (Histochemistry and Cell Biology. 2008. Vol. 130, pp. 435-445). Farragher et al. reviews RNA expression analysis from formalin fixed paraffin embedded tissues and shows that gene expression measurements can be performed from FFPE tissue using qRT-PCR (page 443, column 2, para. 2). The additional element of treating a high score patient with multi-modal therapy in claims 29 and 32 is conventional. Evidence for the conventionality is shown in Bastian et al. (European Urology. 2012. Vol. 61, pp. 1096-1106). Bastian et al. reviews high-risk prostate cancer and the contemporary management of it, and shows that a multimodal approach to treatment seems to be the best way to achieve acceptable outcomes (Abstract). The additional element in claim 31 of treating a patient in the low score group with active surveillance is conventional. Evidence for the conventionality is shown in Dall’Era et al. (European Urology. 2012. Vol. 62, pp. 976-983). Dall’Era et al. reviews the management of low-risk prostate cancer with active surveillance and concludes that active surveillance confers a low risk of disease-specific mortality in the short to intermediate term, and offers an opportunity to limit intervention to those patients who will likely benefit the most from radical treatment (Abstract).
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s). Thus, there is not any non-routine step or element that has been clearly identified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 10-16, 18, 19, 22, 24-29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shak et al. (U.S. Patent Application Pub. No.: US 2013/0196321 A1; cited in the Information Disclosure Statement received 12 August 2019) in view of Badani et al. (Urology Practice. 2015. Vol. 2, pp. 181-189) and Chen et al. (Journal of Oncology Practice. 2013. Vol. 9(4), pp. 182-187).
Independent claim 1 recites a method of predicting likelihood of adverse clinical outcome in a prostate cancer patient, comprising: (a) measuring, in a biological sample containing cancer cells obtained from the patient, levels of RNA transcripts of the following genes: BGN, COL1A1, SFRP4, FLNC, GSN, TPM2, GSTM2, FAM13C, KLK2, AZGP1, SRD5A2, and TPX2; (b) normalizing the levels of the RNA transcripts of the genes to obtain normalized gene expression levels; (c) calculating a quantitative score (QS) for the patient, wherein the quantitative score is calculated as follows, wherein the gene symbols below represent the normalized gene expression levels for each respective gene: (i) calculating an unscaled quantitative score (QSu) as follows: QSu = 0.735*Stromal Response group score -0.368* Cellular Organization group score -0.352* Androgen group score+ 0.095*Proliferation group score, where the Stromal Response group score = 0.527*BGN + 0.457*COL1A1 + 0.156*SFRP4, the Cellular Organization group score = 0.163*FLNC + 0.504*GSN + 0.421 *TPM2 + 0.394*GSTM2, the Androgen group score = 0.634*FAM13C + 1.079*KLK2 + 0.642* AZGP1 + 0.997*SRD5A2 Thresh, the Proliferation group score = TPX2 Thresh, where the SRD5A2 Thresh and TPX2 Thresh are calculated via thresholding as follows:

    PNG
    media_image1.png
    274
    809
    media_image1.png
    Greyscale

(ii) calculating a scaled quantitative score (QS) where:

    PNG
    media_image2.png
    193
    1016
    media_image2.png
    Greyscale

and (d) assigning the patient to a quantitative score group, wherein (i) the patient is assigned to a lower score group if the patient's QS is < or ≤ a threshold of 38, 39, 40, 41, or 42; and (ii) the patient is assigned to a high score group if the patient's QS is either > or ≥ a threshold of 38, 39, 40, 41, or 42; and (e) predicting a likelihood of adverse clinical outcome for the patient based upon the patient's score group, wherein a lower score group indicates a lower risk of adverse clinical outcome than a high score group; and optionally wherein the method further comprises providing a report providing the patient's quantitative score and score group. Independent claim 15 recites a method of assigning a relative risk of adverse clinical outcome to a low or intermediate risk prostate cancer patient, comprising the steps of claim 1.
	Dependent claim 2 further recites wherein, in part (d), (i) the patient is assigned to a lower score group if the patient's QS is either < or ≤  40; and (ii) the patient is assigned to a high score group if the patient's QS is either > or ≥ 40. Dependent claim 4 further recites wherein, for a patient in the lower score group of part (d)(i), the patient is assigned to a low score group if the patient's QS is either < or ≤ a further threshold of 18, 19, 20, 21, or 22, and is assigned to an intermediate score group if the patient's QS is either > or ≥ a threshold of 18, 19, 20, 21, or 22 and if the patient does not fall within the high score group. Dependent claim 5 further recites wherein, for a patient in the lower score group of part (d)(i), the patient is assigned to a low score group if the patient's QS is either < or ≤ 20 and is assigned to an intermediate score group if the patient's QS is either > or ≥ 20 and if the patient does not fall within the high score group. Dependent claim 8 further recites the patient is a very low or low, intermediate, or high-risk patient according to one or both of the AUA or NCCN classifications. Dependent claim 10 further recites the levels of the RNA transcripts are normalized against at least one reference gene chosen from ARF1, ATP5E, CLTC, GPS1, and PGK1. Dependent claim 11 further recites the biological sample is a fresh, frozen, or a fixed, paraffin-embedded sample. Dependent claim 12 further recites the levels of the RNA transcripts are determined using quantitative reverse-transcriptase polymerase chain reaction (RT-PCR). Dependent claim 13 further recites determining treatment for the patient based on the patient's quantitative score group. Dependent claim 14 further recites the adverse clinical outcome is one or more of clinical recurrence (CR), biochemical recurrence (BCR), distant metastasis (Mets), or prostate cancer death (PCD). Dependent claim 16 further recites wherein, in part (d), (i) the patient is assigned to a lower score group if the patient's QS is either < or ≤ 40; and (ii) the patient is assigned to a high score group if the patient's QS is either > or ≥ 40. Dependent claim 18 further recites wherein, for a patient in the lower score group of part (d)(i), the patient is assigned to a low score group if the patient's QS is either < or ≤ a further threshold of 18, 19, 20, 21, or 22 and is assigned to an intermediate score group if the patient's QS is either > or ≥ a threshold of 18, 19, 20, 21, or 22 and if the patient does not fall within the high score group. Dependent claim 19 further recites wherein, for a patient in the lower score group of part (d)(i), the patient is assigned to a low score group if the patient's QS is either < or ≤ 20 and is assigned to an intermediate score group if the patient's QS is either > or ≥ 20 and if the patient does not fall within the high score group. Dependent claim 22 further recites the patient is an intermediate risk patient according to one or both of the AUA or NCCN classifications. Dependent claim 24 further recites the levels of the RNA transcripts are normalized against at least one reference gene chosen from ARF1, ATP5E, CLTC, GPS1, and PGK1. Dependent claim 25 further recites the biological sample is a fresh, frozen, or a fixed, paraffin-embedded sample. Dependent claim 26 further recites the levels of the RNA transcripts are determined using quantitative reverse-transcriptase polymerase chain reaction (RT-PCR). Dependent claim 27 further recites determining treatment for the patient based on the patient's quantitative score group. Dependent claim 28 further recites the patient is an intermediate risk patient and wherein, if the patient is in the high score group, reclassifying the patient as a high-risk patient, and if the patient is in the lower score group, maintaining the patient's classification as an intermediate risk patient. Dependent claim 29 further recites wherein the patient is in the high score group, further comprising treating the patient with multi-modal therapy or with a standard therapy for a high-risk patient, wherein the multi-modal therapy optionally comprises (a) administration of at least one hormonal therapy agent (b) administration of at least one immunotherapy agent, and/or (c) administration of at least one chemotherapy agent. Dependent claim 31 further recites wherein, the patient is in the low score group, the method further comprising treating the patient with active surveillance. Dependent claim 32 further recites treating an intermediate risk prostate cancer patient in the high score group comprising administering multi-modal therapy to the patient, wherein the multi-modal therapy optionally comprises (a) administration of at least one hormonal therapy agent (b) administration of at least one immunotherapy agent, and/or (c) administration of at least one chemotherapy agent.
	Shak et al. teaches a method of predicting likelihood of adverse clinical outcome in a prostate cancer patient (Abstract), and a method of assigning a relative risk of adverse clinical outcome to a low or intermediate risk prostate cancer patient (para(s). 0134-0135), comprising: (a) measuring, in a biological sample containing cancer cells obtained from the patient, levels of RNA transcripts of the following genes: BGN, COL1A1, SFRP4, FLNC, GSN, TPM2, GSTM2, FAM13C, KLK2, AZGP1, SRD5A2, and TPX2 (para. 0010); (b) normalizing the levels of the RNA transcripts of the genes to obtain normalized gene expression levels (para(s). 0139 and 0194); (c) calculating a quantitative score (QS) for the patient (Abstract, and para. 0074), wherein the quantitative score is calculated as follows, wherein the gene symbols below represent the normalized gene expression levels for each respective gene: (i) calculating an unscaled quantitative score (QSu) as follows: QSu = 0.735 * Stromal Response group score - 0.368 * Cellular Organization group score - 0.352 * Androgen group score + 0.095 * Proliferation group score (para. 0195), where the Stromal Response group score = 0.527 * BGN + 0.457 * COL1A1 + 0.156 * SFRP4 (para. 0196), the Cellular Organization group score = 0.163 * FLNC + 0.504 * GSN + 0.421 * TPM2 + 0.394 * GSTM2 (para. 0196), the Androgen group score = 0.634 * FAM13C + 1.079 * KLK2 + 0.642 * AZGP1 + 0.997 * SRD5A2 Thresh (para. 0196), the Proliferation group score = TPX2 Thresh (para. 0196), where the SRD5A2 Thresh and TPX2 Thresh are calculated via thresholding as follows (para. 0197):

    PNG
    media_image1.png
    274
    809
    media_image1.png
    Greyscale

(ii) calculating a scaled quantitative score (QS) where (para. 0197, page 38):

    PNG
    media_image2.png
    193
    1016
    media_image2.png
    Greyscale

and (d) assigning the patient to a quantitative score group, wherein (i) the patient is assigned to a lower score group if the patient's QS is < or ≤ a threshold of 38, 39, 40, 41, or 42 (para. 0198; Table 13); and (ii) the patient is assigned to a high score group if the patient's QS is either > or ≥ a threshold of 38, 39, 40, 41, or 42 (para. 0198; Table 13); and (e) predicting a likelihood of adverse clinical outcome for the patient based upon the patient's score group, wherein a lower score group indicates a lower risk of adverse clinical outcome than a high score group (para. 0198; Table 13); and optionally wherein the method further comprises providing a report providing the patient's quantitative score and score group (para. 0086). Shak et al. further teaches (i) the patient is assigned to a lower score group if the patient's QS is either < or ≤  40 (para. 0198; Table 13); and (ii) the patient is assigned to a high score group if the patient's QS is either > or ≥ 40 (para. 0198; Table 13), the patient is assigned to a low score group if the patient's QS is either < or ≤ a further threshold of 18, 19, 20, 21, or 22 (para. 0198; Table 13), and is assigned to an intermediate score group if the patient's QS is either > or ≥ a threshold of 18, 19, 20, 21, or 22 and if the patient does not fall within the high score group (para. 0198; Table 13), the patient is assigned to a low score group if the patient's QS is either < or ≤ 20 (para. 0198; Table 13), and is assigned to an intermediate score group if the patient's QS is either > or ≥ 20 (para. 0198; Table 13) and if the patient does not fall within the high score group. Shak et al. further teaches the patient is a low, intermediate, or high-risk patient according to one or both of the AUA or NCCN classifications (para. 0161; Table 2), the levels of the RNA transcripts are normalized against at least one reference gene chosen from ARF1, ATP5E, CLTC, GPS1, and PGK1 (para. 0138), the biological sample is a fresh, frozen, or a fixed, paraffin-embedded sample (para. 0041), the levels of the RNA transcripts are determined using quantitative reverse-transcriptase polymerase chain reaction (RT-PCR; para. 0086), determining treatment for the patient based on the patient's quantitative score group (para. 0074), the adverse clinical outcome is one or more of clinical recurrence (CR), biochemical recurrence (BCR), distant metastasis (Mets), or prostate cancer death (PCD; para(s). 0030, 0047, 0049, and 0051).
Shak et al. does not teach that the patient is a very low risk patient according to one or both of the AUA or NCCN classifications, reclassifying the patient as a high-risk patient if the patient is in the high score group and an intermediate risk patient, or maintaining the patient's classification as an intermediate risk patient if the patient is in the lower score group and an intermediate risk patient. Shak et al. does not teach that when the patient is in the high score group, further comprising treating the patient with multi-modal therapy or with a standard therapy for a high-risk patient, wherein the multi-modal therapy optionally comprises (a) administration of at least one hormonal therapy agent (b) administration of at least one immunotherapy agent, and/or (c) administration of at least one chemotherapy agent. Shak et al. does not teach wherein, the patient is in the low score group, the method further comprising treating the patient with active surveillance.
Badani et al. teaches that the patient is a very low risk patient according to one or both of the AUA or NCCN classifications (page 182, column 1, last para.). Badani et al. further teaches using the Genomic Prostate Score (GPS) to reclassify patient risk and treatment intensity (page 187, Figure 6), and wherein, the patient is in the low score group, treating the patient with active surveillance (Abstract, Results).
Chen et al. teaches that when the patient is in the high score group, further comprising treating the patient with multi-modal therapy or with a standard therapy for a high-risk patient, wherein the multi-modal therapy optionally comprises (a) administration of at least one hormonal therapy agent (b) administration of at least one immunotherapy agent, and/or (c) administration of at least one chemotherapy agent (page 183, column 1, para. 2).
	Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Shak et al. to incorporate the teachings of Badani et al. in view of Chen et al. by considering a higher resolution of risk categorization, using the GPS to reclassify patients according to risk, and determining treatment based on GPS score. One would have motivated to incorporate the method taught by Badani et al. because the reference exemplifies the use of GPS-based risk assessment and treatment selection (page 186, Figure 4). This would have accomplished the predictable result of providing an individual biological assessment (GPS score) of tumor aggressiveness that could inform urologist treatment recommendations, particularly in patients with low risk disease(page 188, column 2, top). One would have been motivated to incorporate the method taught by Chen et al. because the reference exemplifies the use of a recurrence score (RS) that is similarly derived and applied as the GPS, except with regard to breast cancer (Abstract). This would have accomplished the predictable result of utilizing risk categories to help provide a more accurate picture of which patients are more likely to benefit from therapies such as chemotherapy (page 182, column 2, para.3).
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W. BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.W.B./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/     Primary Examiner, Art Unit 1672